 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                                Case Nos. 2:18-CR-00213-APG-GWF
 4
                       Plaintiff,
 5                                                            ORDER
           v.
 6
     BOBBY THOMPSON,
 7
                       Defendant.
 8
 9
           IT IS SO ORDERED that the sentencing hearing currently scheduled for Thursday,
10
     January 17, 2019 be vacated and continued to March 19, 2019                     at the hour
11
12   of         9:30         a .m. in Courtroom 6C.

13
           DATED this 7th             day of January, 2019.
14
15
16
17                                                    UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
                                                       3
